NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 26 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

VICTORIA ELIA KALDAWI,                          No. 17-55389

                Plaintiff-Appellant,            D.C. No. 2:14-cv-07316-JAK-JPR

 v.
                                                MEMORANDUM*
THE STATE OF KUWAIT; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   John A. Kronstadt, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Victoria Elia Kaldawi appeals pro se from the district court’s judgment

dismissing her claims against the sovereign defendants for lack of subject matter

jurisdiction and denying her motion to enter default judgment and dismissing her

claims against the individual defendants We have jurisdiction under 28 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo subject matter jurisdiction under the Foreign

Sovereign Immunities Act (“FSIA”), Phaneuf v. Republic of Indonesia, 106 F.3d
302, 304-05 (9th Cir. 1997), and determinations as to personal jurisdiction, Love v.

Associated Newspapers, Ltd., 611 F.3d 601, 608 (9th Cir. 2010). We may affirm

on any basis supported by the record. Thompson v. Paul, 547 F.3d 1055, 1058-59

(9th Cir. 2008). We affirm.

      The district court properly dismissed Kaldawi’s claims against the sovereign

defendants for lack of subject matter jurisdiction because Kaldawi failed to

establish an exception to the sovereign defendants’ immunity under the FSIA. See

Argentine Republic v. Amerada Hess Shipping Corp., 488 U.S. 428, 443 (1989)

(statutory exceptions to FSIA provide sole basis for jurisdiction over a foreign

state); see also In re Tuli, 172 F.3d 707, 712 (9th Cir. 1999) (“When entry of

judgment is sought against a party who has failed to plead or otherwise defend, a

district court has an affirmative duty to look into its jurisdiction over both the

subject matter and the parties.”). The district court did not abuse its discretion in

denying Kaldawi’s motion to enter default against these defendants for the same

reason. See 28 U.S.C. § 1608(e) (“No judgment by default shall be entered by a

court of the United States . . . against a foreign state . . . unless the claimant

establishes his claim or right to relief by evidence satisfactory to the court.”);

Dreith v. Nu Image, Inc., 648 F.3d 779, 786 (9th Cir. 2011) (standard of review).


                                            2                                        17-55389
      Dismissal of Kaldawi’s claims against Al-Fahed, Al-Suheil and Al-Fares for

lack of personal jurisdiction was proper because Kaldawi did not establish that

these defendants had “certain minimum contacts” with California “such that the

maintenance of the suit d[id] not offend the traditional notions of fair play and

substantial justice.” Love, 611 F.3d at 609 (citation and internal quotation marks

omitted). The district court did not abuse its discretion in denying Kaldawi’s

motion to enter default judgment against these defendants for the same reason. See

Tuli, 172 F.3d at 712 (it is proper to avoid entry of default judgment if there is no

personal jurisdiction over a defendant); Eitel v. McCool, 782 F.2d 1470, 1471 (9th

Cir. 1986) (standard of review).

      Kaldawi’s motion to expedite case and ruling (Docket Entry No. 17) is

denied as unnecessary.

      AFFIRMED.




                                           3                                    17-55389